Petition for Writ of Mandamus Denied and Memorandum Opinion filed February
9, 2012.




                                        In The


                     Fourteenth Court of Appeals

                                  NO. 14-12-00093-CV


                         IN RE AMAR AL-KUTOB, Relator

                            ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                          County Civil Court at Law No. 4
                                   Harris County
                           Trial Court Cause No. 850,159

                       MEMORANDUM OPINION

      On February 1, 2012, relator Amar Al-Kutob filed a petition for writ of mandamus
in this court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R. App. P. 52. In the
petition, relator asks this court to compel the Honorable Roberta Lloyd, presiding judge
of the County Civil Court at Law No. 4 of Harris County to vacate the Order on
Contempt Proceeding dated November 1, 2011.

      On April 30, 2008, the trial court signed a judgment in a dispute between relator, a
dental employer, and real-party-in-interest, The Dental Solution, in favor of the real
party. The judgment was appealed, but not superseded. This court affirmed the trial
court’s judgment on February 25. Allday Dental v. The Dental Solution, 309 S.W.3d 606
(Tex. App.—Houston [14th Dist.] 2010, no pet.).

       While the appeal was pending, the real party, in an effort to collect the judgment,
sought a turnover order from the trial court. On November 11, 2008, the trial court
signed a turnover order in which it found that relator received $280,000 prior to trial, and
is in possession of $104,000 in an overseas account. The trial court ordered relator to
turn over the $104,000 in satisfaction of the earlier judgment. On March 11, 2011, the
real party filed a motion to enforce the turnover order by contempt. Real party alleged
that relator was in contempt of the order because he failed to turn over the $104,000.
Real party asked that relator be held in contempt and fined up to $500 or imprisoned in
the Harris County Jail for six months.

       On October 27, 2011, the trial court held a hearing on real party’s motion for
enforcement. Subsequently, the trial court signed an order dated November 1, 2011, on
real party’s motion, in which the court ordered relator to pay $200 per month in $100
installments due on the second and fourth Friday of each month. The court ordered
payments to be made into the registry of the court beginning November 11, 2011. The
court further ordered relator to appear on February 1, 2012, at 9:00 a.m. to determine if
he had complied with the order. If the court found that relator had not complied with the
turnover order, the court stated that it “will determine and impose a fixed period of
punitive confinement up to a term of six months in the Harris County jail[.]” The petition
and record do not reflect whether relator appeared February 1, 2012, or, if so, what
action, if any, was taken.

       In his petition for writ of mandamus, relator argues that the trial court’s November
1, 2011 order is void because (1) the Texas Constitution prohibits imprisonment for debt,


                                             2
and (2) the order violates his right to due process. See Tex. Const. Art. I § 18, 19; U.S.
Const. Amend. XIV.

      The record does not reflect that a contempt order was entered against relator, or
that he has been imprisoned for failure to comply with the turnover order. Relator
contends that he expects to be imprisoned if he does not make the next payment due on
February 10, 2012. A complaint is ripe when the controversy is real as opposed to
abstract, hypothetical, or remote.   Texas Court Reporters Cert. Bd. v. Esquire, 240
S.W.3d 79, 92 (Tex. App.—Austin 2007, no pet.). The issues raised by relator are not
ripe because no contempt order has been entered against relator, nor has he been
imprisoned for failing to comply with the trial court’s order. See Hollingsworth v.
Hollingsworth, 274 S.W.3d 811, 820 (Tex. App.—Dallas 2008, no pet.).

      Relator has not established entitlement to the extraordinary relief of a writ of
mandamus. Accordingly, we deny relator’s petition for writ of mandamus and also deny
relator’s related emergency motion to stay proceedings.

                                                PER CURIAM



Panel consists of Justices Seymore, Brown, and Boyce.




                                            3